On April 3, 2006, the defendant was sentenced as follows: Count I: Ten (10) years in the Montana State Prison, with four (4) years suspended for the offense of Theft, a felony; Count II: Ten (10) years in the Montana State Prison, with four (4) years suspended for the offense of Theft, a felony; Count III: A commitment to the Yellowstone County Detention Facility for a term of six (6) months, all suspended, for the offense of Fleeing or Eluding a Peace Officer, a misdemeanor; Count IV: A commitment to the Yellowstone County Detention Facility for a term of six (6) months, all suspended, for the offense of Obstructing a Peace Officer, a misdemeanor; and Count V: A commitment to the Yellowstone County Detention Facility for a term of ten (10) days, for the offense of Driving Without Required Motor Vehicle Insurance, a misdemeanor. All Counts shall run concurrently with each other and with the sentence received in the state of Idaho.
On May 3, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Robert Kelleher and Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Re-view Division that the sentence shall be affirmed.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.